 Case 2:15-cr-00001-LGW-BWC Document 68 Filed 05/26/20 Page 1 of 3
                                                                                FILED
                                                                     John E. Triplett, Acting Clerk
                                                                      United States District Court

                                                                 By CAsbell at 12:31 pm, May 26, 2020



           In the United States District Court
           for the Southern District of Georgia
                   Brunswick Division
UNITED STATES OF AMERICA,


     v.                                    CR 215-001

MICHAEL IRVING SELLEY,

     Defendant.

                                 ORDER

     Before the Court is Defendant Michael Selley’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended

by the First Step Act.       Dkt. No. 66.      For the reasons below,

Selley’s motion is DISMISSED.

                              BACKGROUND

     In April 2015, under a written plea agreement, Selley pleaded

guilty to possession of child pornography, in violation of 18

U.S.C. § 2252A(a)(5)(B).     Dkt. Nos. 44, 45.      In June, the Court

sentenced Selley to ninety-seven months’ imprisonment with the

Bureau of Prisons (“BOP”).     Dkt. No. 49.    Selley did not directly

appeal.   In June 2016, Selley moved to vacate his conviction and

sentence, pursuant to 28 U.S.C. § 2255, and the Court denied his

motion.   See Dkt. No. 64.   According to the BOP website, Selley is

currently incarcerated at FCI Elkton located in Lisbon, Ohio, with

a projected release date of December 16, 2020.
 Case 2:15-cr-00001-LGW-BWC Document 68 Filed 05/26/20 Page 2 of 3



      Now Selley moves the Court for compassionate release under 18

U.S.C. § 3582(c)(1)(A).        Selley’s motion is based on the COVID-19

pandemic and his concern for his health.                 As the Government notes,

however,    Selley     has   not   averred        that    he   has   exhausted   his

administrative remedies with the BOP as required by 18 U.S.C.

§ 3582(c)(1)(A).

                                   DISCUSSION

      Before a prisoner can file a motion under 18 U.S.C. § 3582,

he must first have “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the

[his] behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant's facility, whichever is

earlier.” Id. § 3582(c)(1)(A).           Here, Selley does not allege in

his   motion    that   he    attempted       to   exhaust      his   administrative

remedies.      See Dkt. No. 66.

      The BOP has an administrative process in place to determine

how best to respond to the risk each individual inmate faces from

COVID-19.   The exhaustion requirement allows the BOP to apply that

process in a timely and orderly manner without giving preferential

treatment to inmates who prematurely file motions with the Court.

Having found that Selley has failed to exhaust his administrative

remedies, the Court concludes that it does not have jurisdiction

to decide Selley’s request. See United States v. Matthews, No.

5:01-cr-18, 2020 WL 1845101, at *2 (M.D. Ga. Apr. 10, 2020)

                                         2
 Case 2:15-cr-00001-LGW-BWC Document 68 Filed 05/26/20 Page 3 of 3



(“Because ‘[n]othing in the record ... indicates [petitioner]

exhausted his administrative remedies before filing his request,’

the Court does not have jurisdiction to consider the motion.”

(quoting United States v. Coates, 775 F. App'x 669, 671 (11th Cir.

2019))).

     Accordingly, Selley’s motion, dkt. no. 66, is DISMISSED.



     SO ORDERED, this 26th day of May, 2020.




                                 __________________________________
                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                   3
